Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the outer margin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the inner margin" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the inner and outer layers" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 5 that “the external member is telescoped into the inner liner” is led to be indefinite.  It is unclear if the external member is internal to the inner liner or if the external member is telescoped onto the inner liner.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as the latter.  Further clarification and correction is required.
Claim 6 recites the limitation "the outer margin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the inner margin" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the inner and outer layers" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 8 that “the external member is telescoped into the inner liner” is led to be indefinite.  It is unclear if the external member is internal to the inner liner or if the external member is telescoped onto the inner liner.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as the latter.  Further clarification and correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckman (US 20160029831).
Claim 1:  Beckman discloses a cook-set 100 (thermal insulating container with a combination inner liner), comprising: a cook pot 104 (cup), surrounded with a storage space and forming an open end, the inner edge of the open end is provided with projections 126 (inner locking part); a vacuum bottle 128 (inner liner), surrounded with a bearing space and forming an opening end, wherein the vacuum bottle 128 (inner liner) is fitted in the storage space of the cook pot 104 (cup), and the opening end is provided with exterior threads 172 (screw thread section), there are exterior threads 142 (connecting part) under the exterior threads 172 (screw thread section); a press-pot piston 124 (external member), assembled on the exterior threads 142 (connecting part) of the vacuum bottle 128 (inner liner), there are retention notches 152 (outer locking part) on the external surface of the press-pot piston 124 (external member), the retention notches 152 (outer locking part) are assembled on the projections 126 (inner locking part) of the cook pot 104 (cup); an inner cup 130 (cover), its edge is a circumferential wall extended downwards, and its section is pi shaped; the inner cup 130 (cover) is provided with interior threads 174 (ridge section), the interior threads 174 (ridge section) is screwed on/off the exterior threads 172 (screw thread section) of the vacuum bottle 128 (inner liner) (see annotated fig. 12 below and fig. 2-3).

    PNG
    media_image1.png
    571
    470
    media_image1.png
    Greyscale

Claim 2:  Beckman discloses wherein the projections 126 (inner locking part) of the cook pot 104 (cup) is rotary snap-in, the retention notches 152 (outer locking part) of the press-pot piston 124 (external member) coordinates with the projections 126 (inner locking part) (see fig. 3 and 4B).
Claim 3:  Beckman discloses wherein the exterior threads 172 (screw thread section) of the opening end is located on the outer margin of the opening end, and the interior threads 174 (ridge section) of the inner cup 130 (cover) is located on the inner margin of circumferential wall of the inner cup 130 (cover), so that the opening end and the inner cup 130 (cover) are assorted with each other (see fig. 2).
Claim 6:  See claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas (US 20190307292) further in view of Yu (US 20200079556).
Claim 1:  Haas discloses an insulated container 10 (thermal insulating container with a combination inner liner), comprising: a double-walled structure 20 (cup), surrounded with a storage space and forming an open end, the inner edge of the open end is provided with threads (inner locking part) [P. 0058]; a glass structure 30 (inner liner), surrounded with a bearing space and forming an opening end, wherein the glass structure 30 (inner liner) is fitted in the storage space of the double-walled structure 20 (cup), there are threads (connecting part) [P. 0058] under a shoulder 31b; a gasket 60 (external member), assembled on the threads (connecting part) of the glass structure 30 (inner liner), there are threads 62 (outer locking part) on the outer surface 63 (external surface) of the gasket 60 (external member), the threads 62 (outer locking part) is assembled on the threads (inner locking part) of the double-walled structure 20 (cup) (see fig. 1A, 3B, 3C, and P. 0058).
Haas does not disclose the opening end being provided with a screw thread section, the connecting part being under the screw thread section, or a cover, its edge is a circumferential wall extended downwards, and its section is pi shaped; the cover is provided with a ridge section, the ridge section is screwed on/off the screw thread section of the inner liner.
Yu teaches a drinking container 100 having a mineral liner 20 with an opening end being provided with a cap screw thread 62 (screw thread section), a cap body 40 (cover), its edge is a circumferential wall extended downwards, and its section is pi shaped; the cap body 40 (cover) is provided with thread 42 (ridge section), the thread 42 (ridge section) is screwed on/off the cap screw thread 62 (screw thread section) of the mineral liner 20 (see fig. 1 & 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the side wall 33 of the glass structure 30 (inner liner) to have a cap screw thread 62 (screw thread section) connected to a cap body 40 (cover), as taught by Yu, in order to permit the insulated container 10 (thermal insulating container) to be closed to seal held contents from spilling.
The combination results in the threads (connecting part) under the cap screw thread 62 (screw thread section).
Claim 2:  The combination discloses wherein the threads (inner locking part) of the double-walled structure 20 (cup) is threaded, the threads 62 (outer locking part) of the gasket 60 (external member) coordinates with the threads (inner locking part) (see fig. 1A, 3B, 3C, and P. 0058).
Claim 3:  The combination discloses wherein the cap screw thread 62 (screw thread section) of the opening end is located on the outer margin of the opening end, and the thread 42 (ridge section) of the cap body 40 (cover) is located on the inner margin of circumferential wall of the cap body 40 (cover), so that the opening end and the cap body 40 (cover) are assorted with each other (see fig. 1-2 ‘556).
Claim 6:  See claim 3.

Claim(s) 4-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas (US 20190307292) and Yu (US 20200079556) further in view of Krenz (US 10370171) and Perkins (US 4200199).
Claim 4:  The combination discloses wherein the glass structure 30 (inner liner) being glass and the double-walled structure 20 (cup) being double layer pattern with the inner and outer layers being made of stainless steel (see P. 0037).
The combination does not disclose the cup being glass or ceramic or the inner and outer layers of the double layer pattern being homogeneously or heterogeneously made of plastic and metal materials.
Krenz teaches an insulated liquid storage container 100 having a body 110 with inner and outer metal layers 200, 210 forming a double-walled vacuum insulation layer 215 surrounded by a membrane layer 220 of high performance plastic (see C. 6 L. 26-37 & fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have surrounded the double-walled structure 20 (cup) with a membrane layer 220 of high performance plastic, as taught by Krenz, in order to provide impact protection for the double-walled structure 20 (cup).
Perkins teaches a container having an inner shell 2 and an outer shell 10 formed of a metallic material and joined by a portion 8 formed of ceramic (see fig. 1 & C. 3 L. 47-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have connected the inner and outer layers of the double-walled structure 20 (cup) with a portion 8 formed of ceramic, as taught by Perkins, in order to reduce the heat transfer between the inner and outer shells.
Claim 5:  The combination discloses wherein the threads (connecting part) has a male thread (bulge), the gasket 60 (external member) has a female thread (slot) matching the male thread (bulge), so that when the gasket 60 (external member) is telescoped into the glass structure 30 (inner liner), the female thread (slot) buckles the male thread (bulge) (see fig. 3B & 3C).
Claim 7:  See claim 4.
Claim 8:  See claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210206534, US 20190185196, US 9950827, US 20170297805, US 20160192797, US 20160192797, US 20160067146, US 20050284835, US 5570623, US 5406808, US 3476277, US 2504916, & US 248309 are pertinent to external members, and US 20190092526 and US 20200079556 are pertinent to thermal insulation containers in combination with an inner liner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736